Citation Nr: 1743719	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 administrative decision of the Portland, Oregon Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014 a Board hearing was held at the RO before the undersigned; a transcript of the hearing is of record.  

The case was previously before the Board in March 2015, at which time the Board remanded the case for further development, to include attempting to obtain the appellant's complete service and personnel records.  That development having been completed, the case has returned to the Board.  Unfortunately, as will be discussed below, still further development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

Historically, the appellant entered service in September 1980.  The evidence of record indicates that, beginning in December 1981, he had numerous disciplinary offenses, including for "smoking in his rack" and "[f]ailure to obey a lawful order . . . to maintain his rack and responsible area in a proper state of police" in December 1991; "possession of 1.4: grams, more or less of marijuana" in March 1982, "possession [of] 0.1 grams, more or less, of marijuana" in May 1982; "[f]ailure to obey a lawful order . . . to open his wall locker" and "[f]ailure to go at the time prescribed to his appointed place of duty" in August 1982; "failure to obey an order . . . to take a bath," "disrespect toward [a superior] in the execution of his duties," and "willful[] disobe[diance of] an order . . . for a hygiene inspection" in November 2002; and "possession of 1.4 grams, more or less, of marijuana" and "disrespect in deportment towards [a superior] by turning from him while speaking to him" in December 1982.  

In January 1983, the appellant was hospitalized at Tripler Army Medical Center in Hawaii for psychiatric treatment for "apparent paranoid ideation."  See January 1983 Clinical Record - Narrative Summary.  He was diagnosed with "paranoid disorder" and "air evacuated to the Oakland Naval Regional Medical Center for further evaluation and medical board if indicated."  See id.  Following further psychiatric evaluation, he was diagnosed with "Paranoid Personality Disorder" and discharged from Oakland Naval Regional Medical Center.  See February 1983 Discharge Note; February 1983 Abbreviated Narrative Summary / Active Duty Inpatient Disposition; February 1983 Report of Medical Board (finding that the appellant "has shown longstanding evidence of an inherent, pre-existing personality disorder that does preclude his rendering further useful military service").

In April 1983, the appellant received an administrative discharge by reason of misconduct under other than honorable conditions.  See April 1983 Memorandum from Commanding General, 3d Marine Aircraft Wing, to Commandant of the Marine Corps.  

At his September 2014 Board hearing, the Veteran testified that his initial period of service "went well" and that he received the Good Conduct Medal during that time.  See September 2014 Board Hearing Transcript.  It was not until his second year of service, so from approximately September 1981, that he began to have problems.  See id (testifying that "[his] second year, all of a sudden, [he was] in jail, in hospital, and then out the door").  Significantly, his DD Form 214 reflects his receipt of the Good Conduct Medal.  

As discussed in the June 2012 decision that forms the basis for this appeal, the RO determined that the appellant's discharge from service was issued under conditions which constituted a bar to benefits administered by VA.  Specifically, the RO determined that the appellant was discharged because of "willful and persistent misconduct," which is a "bar to benefits and his military service is dishonorable for VA purposes."  See June 2012 Administrative Decision.  

In this regard, an individual seeking VA benefits must first establish status as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Accordingly, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016). 

The June 2012 VA administrative decision informed the appellant that the character of his discharge was a bar to benefits.  Thus, the threshold issue of whether the character of the appellant's discharge from service is a bar to entitlement to VA compensation benefits must first be adjudicated before any action on his service connection claim can be taken by the Agency of Original Jurisdiction (AOJ).

In this regard, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

The statutory bars under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; or (6) By reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c).  The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered. 38 C.F.R. § 3.12(c).  The Board notes that, based upon the appellant's service and disciplinary history as reflected in the available service personnel records and the June 2012 VA administrative decision, the statutory bars do not apply, as there is no indication that the appellant had any AWOL periods, let alone one that was continuous for at least 180 days.  Neither was he discharged or released as a conscientious objector, by reason of the sentence of a general court-martial, as an officer by reason of resignation for the good of the service, as a deserter, or as an alien.

The regulatory bars under 38 C.F.R. § 3.12(d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses:  (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude, which includes, generally, conviction of a felony; (4) Willful and persistent misconduct; and/or (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 

As pertinent to the instant case, willful misconduct is defined as an act involving wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  Moreover, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).


A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).  

For purposes related to the character of discharge, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2016). 

In May 1997, VA's General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  See VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  Specifically, VA General Counsel noted that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  Id.  Additionally, as concerning the phrases "interferes with the peace of society," "become antisocial," "accepted standards of the community," and "social customs of the community," generally, insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts; he or she is a danger to himself or others.  He or she is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  The term "become antisocial" refers to the development of behavior that is hostile or harmful to others in a manner that deviates sharply from the social norm and that is not attributable to a personality disorder.  Id.  The opinion also held that behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  Id.

Further, a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case- by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (1997).  When a rating agency is concerned with determining whether a veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).

As noted above, in statements and testimony submitted in conjunction with the current claim, the appellant has asserted a drastic change in his circumstances between the first and second year of his active service.  As such, the Board interprets his statements as essentially arguing that he was insane at the time of his in-service disciplinary problems, which is, as discussed, the sole applicable exception to the regulatory requirement that a discharge under other than honorable conditions by reason of willful and persistent misconduct is a bar to payment of benefits.  See 38 C.F.R. § 3.12(b).  See also 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.354(a). 

The Board is cognizant that a serviceman applying for an insanity exception has the burden of presenting competent evidence of insanity at the time of commission of the offenses leading to discharge.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  However, the Court has also held that the Board is required to obtain a medical opinion to determine whether a claimant's behavior during the offenses that led to his discharge was due to psychiatric disability and, if so, whether this constituted insanity under VA regulations.  Gardner v. Shinseki, 22 Vet. App. 415 (2009).  Accordingly, given the evidence of record reflecting that the appellant was diagnosed with preexisting paranoid personality disorder during his active duty service, in light of his testimony that he did well during his first year of active duty, considering his service personnel records reflecting his receipt of the Good Conduct Medal, and in light of the evidence reflecting that all of his disciplinary actions occurred during his second year of active service, the Board finds that a VA examination is warranted for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his discharge in April 1983.  

Additionally, as the case is being remanded, the appellant should also be afforded another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain on his behalf.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all sources of medical treatment or evaluation he has received for his psychiatric disability, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

If any identified records are not obtainable (or none exist), the appellant should be notified and the record clearly documented.

2.  Make arrangements to obtain any outstanding records of VA treatment and associate them with the electronic claims file.

3.  Upon completion of the foregoing, schedule the appellant for an appropriate VA examination by a VA psychiatrist or psychologist for an opinion as to whether the appellant was insane under VA regulations at the time of the misconduct that led to his undesirable discharge in April 1983.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

After reviewing the file in full, conducting an examination of the appellant, performing any clinically indicated diagnostic testing, and eliciting a full psychiatric history from the appellant concerning the circumstances surrounding his disciplinary infractions and his resultant discharge from service, the VA psychiatric examiner is asked to provide the following opinions:  

(a)  Is it at least as likely as not (50 percent or greater probability) that the behavior that led to the appellant's discharge in April 1983 was due to psychiatric disability, to include a personality disorder and/or psychosis?

(b)  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the acts that led to his discharge under other than honorable conditions?

In providing an answer to the above questions, the examiner is advised that an insane person is defined for this purpose as one who, while not mentally defective or constitutionally psychopathic (except when a psychosis has been engrafted upon such basic condition), exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see also VAOPGCPREC 20-97, summarized in the body of the remand above, which explains the terms of this regulation.

Additionally, the examiner is advised that behavior which is attributable to a personality disorder does not satisfy the definition of insanity in section 3.354(a), except where a psychosis is also present.  See VAOPGCPREC 20-97.  Accordingly, the examiner is asked to make a specific determination as to whether and to what extent the Veteran's behavior that resulted in his discharge under other than honorable conditions was the result of a personality disorder versus a psychosis.  

In providing these opinions, the examiner is asked to consider and address, where necessary, the following:

*  The appellant's reports of his history at the September 2014 Board hearing; 

*  His service personnel records reflecting his receipt of the Good Conduct Medal and subsequent disciplinary infractions;


*  His service treatment records detailing his psychiatric hospitalization and diagnosis of paranoid personality disorder that preexisted his active duty service; and 

*  Any additional pertinent records associated with the file as a result of this remand.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions and taking into account the appellant's reports of his history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).


5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




